DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        TAMMI FITZGERALD,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3413

                          [January 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2017-MM-
005813-BXXX-MB.

  Michael Salnick of Law Offices of Salnick & Fuchs, P.A., West Palm
Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER and KLINGENSMITH, JJ., and ROBY, WILLIAM, L., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.